DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed porosity is indefinite.  The method for testing the porosity is not claimed.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed impact resistance is indefinite.  The method for testing the impact resistance is not claimed.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed in plane thermal conductivity is indefinite.  The method for testing the in plane thermal conductivity is not claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball III et al. (3,399,104).

Regarding claim 3:  Ball III et al. teach polyvinyl chloride [Example 2].
Regarding claims 4 and 9:  Ball III et al. teach the claimed amount of graphite [Example 2].
Regarding claim 5:  Ball III et al. teach 1.2 wt% epoxidized soybean oil [Example 2].
Regarding claim 7:  Ball III et al. teach one of the claimed additives [Example 2].  
Regarding claim 10:  Ball III et al. teach a compression molded article [Examples 3-4].
Regarding claim 11:  Ball III et al. teach a polymer articles [Examples 2-4].
Regarding claim 15:  Since the article is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Regarding claims 19 and 20:  Ball III et al. teach the claimed ratio (column 4, lines 34-54; Examples).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball III et al. (3,399,104) as applied to claim 1 above as evidenced by Orr Jr. (2,883,307).
Ball III et al. teach that the flake graphite is Dixon graphite (column 7, lines 25-26), which is a natural graphite as evidenced by Orr Jr. (column 5, lines 21-22).

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball III et al. (3,399,104).
Ball III et al. teach a composition comprising polyvinyl chloride, flake graphite, and at least 0.5 wt% epoxidized soybean oil [Example 2].  Since the composition contains graphite, it will have thermal conductivity.  Since the compound is the same as .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball III et al. (3,399,104) as applied to claim 1.
Regarding claim 18:  Ball III et al. teach using from 5% of a co-monomer (column 2, lines 9-26).  The amount of 5% is very close to the claimed amount of “less than 5 wt%”.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball III et al. (3,399,104) as evidenced by Orr Jr. (2,883,307) as applied to claim 2 above.  
Natural graphite is very structurally similar to synthetic graphite.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).


Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.
The Applicant has made the argument that Ball fails to teach a rigid polyvinyl halide resin because Ball includes a plasticizer.  This is not persuasive because the claims use the open language “comprising” and are open to the inclusion of any additional component, such as a plasticizer.  The polyvinyl halide of Ball is rigid in and of it itself, and the claims allow the presence of a plasticizer in the composition.  Furthermore, the claimed at least 0.5 weight percent of epoxidized vegetable oil is a plasticizer.  There is no upper limit to the claimed amount.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763